 

 

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT #!:- Sutnaue:
for the 2019 MAY 23 AM & 22

District of New Mexico

#

United States of America

 

 

v. ) .
TURAB LOOKMAN, ) Case No. 19-1439 WJ “ On :
) OF “
). cS
) Ben
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) _TURAB LOOKMAN _ ; :
who is accused of an offense or violation based on the following document filed with the court:

 

Indictment © Superseding Indictment 1 Information O Superseding Information © Complaint
(1 Probation Violation Petition fF Supervised Release Violation Petition O Violation Notice Order of the Court

This offense is briefly described as follows:

Counts 1-3: 18 U.S.C. § 1001(a)(2): Faise Statement.

 

Date: 05/22/2019
cer’s signature
City and state: — Albuquerque, NM MitcfNelfers, Clark of Court

 

 

Printdthname-tnd title

 

Return

 

 

This warrant was received on. (date) 0 sar z fro! q , and the person was arrested on (date) pp 0/ 9
Canta Je My

at (city and state)

Date: S, La __ shypon

 

 

Sf resting officer’s CL Lic

Mobpunna J HMoachee Speael. Abend

Printed name and title

 

 
